Citation Nr: 0927734	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
lumbar strain with degenerative disc disease, L4-5, L5-S1, 
and left leg radiculopathy, rated 10 percent disabling.  

2.  Entitlement to a higher initial disability rating for 
gastroesophageal reflux disease (GERD), rated 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to April 
2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for lumbar 
strain with degenerative disc disease, L4-5, L5-S1, and left 
leg radiculopathy, assigning a noncompensable disability 
rating, and GERD, assigning a noncompensable disability 
rating.

In February 2009, the RO assigned a 10 percent disabling 
rating to lumbar strain with degenerative disc disease, L4-5, 
L5-S1, and left leg radiculopathy, and a 10 percent 
disability rating to GERD.  Although increased ratings were 
granted, the issues remain in appellate status, as the 
maximum schedular ratings have not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability, characterized as 
lumbar strain with degenerative disc disease, L4-5, L5-S1, 
does not result in forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks in the past twelve months.  

2.  The Veteran has neuralgia involving the sciatic nerve in 
the left lower extremity, which is manifested by mild 
incomplete paralysis which is wholly sensory.

3.  The Veteran's GERD is manifested by dysphagia, pyrosis 
and regurgitation, but is not productive of considerable 
impairment of health. 





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected lumbar strain 
with degenerative disc disease, L4-5, L5-S1, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic 
Code 5237-5243 (2008).

2.  The criteria for a separate 10 percent rating for 
sciatica of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 8520, 8720 (2008).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for GERD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114 Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The VCAA duty to notify was satisfied by a letter sent to the 
Veteran in August 2008 that informed the Veteran of what 
evidence was required to substantiate his claim and of VA and 
the Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

However, this notice letter was not provided to the Veteran 
prior to the initial decision on the claim by the RO.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the August 2008 notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in February 2009.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  Regardless, the Veteran was provided 
with notice that satisfied the requirements of Vazquez-Flores 
in August 2008, and his case was readjudicated in a February 
2009 supplemental statement of the case.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA 
medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in December 2006 and January 2009.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Lumbar spine disability

Lumbosacral or cervical strain is evaluated under DC 5237.  
Degenerative arthritis of the spine is evaluated under 
DC 5242.  Intervertebral disc syndrome is evaluated under 
DC 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that 
degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003.

The Veteran underwent a VA examination in December 2006.  He 
reported being medically released due to degenerative changes 
and disc disease at L5-S1.  He complained of chronic low back 
pain that radiates to the left mid buttock and the left foot.  
Characteristics are alternating sharp and dull.  He described 
the intensity of the pain as 2-4/10, with flare-ups of pain 
one to two times per month lasting a day during which the 
pain is 8/10.  Precipitating factors during service were 
heavy lifting and exercises.  Since service, performing yard 
work and laying in bed for more than 8 hours causes a flare 
pain.  Alleviating factor is lying down.  He reported an 
additional limitation of motion of 50 percent, to the point 
where he cannot tie his shoelaces during a flare-up.  He 
reported that he is able to walk unaided and he denied that 
his condition has any effect on his mobility, activities of 
daily living, or his occupation.  

On examination, the Veteran's spine had normal curvature and 
he had normal posture and gait.  He had full range of motion 
of the thoracolumbar spine, without pain on motion or loss of 
range of motion due to repetition.  No muscle atrophy was 
found and sensation and deep tendon reflexes were intact.  An 
x-ray of the lumbar spine showed mild dextro curvature, but 
was otherwise unremarkable with no evidence of degenerative 
disc disease or osteoarthritis.  

VA treatment records from May 2007 to May 2008 note 
complaints of chronic low back pain that radiates to the left 
lower extremity.  A June 2007 MRI showed degenerative changes 
in the L5-S1 disc with mild broad-based posterior protrusion, 
without significant thecal sac distortion or evidence of 
nerve root compression.  

In January 2009, the Veteran was afforded another VA 
examination.  The Veteran complained of mild, constant low 
back pain that radiates down the left buttock to the left 
heel.  He described symptoms of numbness, paresthesias, leg 
or foot weakness, unsteadiness, fatigue, decreased motion, 
stiffness, weakness, spasms, and pain.  He reported severe 
weekly flare-ups lasting for hours and precipitated by 
strenuous activity.  During flare-ups, he stated that he 
occasionally uses a cane.  He also reported incapacitating 
episodes about every three months lasting one to two days.  
The Veteran stated he had missed six weeks of work in the 
past year due to low back pain.  

On examination, the Veteran had normal posture and head 
position, but his gait was antalgic.  There was no gibbus, 
kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, reverse lordosis, or ankylosis.  There was no 
spasm, atrophy, guarding, tenderness, or weakness of the 
spinal muscles.  Muscle strength in the lower extremities was 
normal and sensation and reflexes were intact.  The Veteran 
had full range of motion of the thoracolumbar spine, except 
for extension, which was limited from 0 to 18 out of 30 
degrees.  There was objective evidence of pain on active 
range of motion and following repetitive motion, but there 
was no additional limitation to range of motion following 
repetition.  A lumbar spine x-ray showed stable mild 
degenerative change at the L5-S1 level.  A lumbar spine MRI 
showed L5-S1 disc desiccation, posterior annular tear, and 
left paracentral disc herniation, with no demonstrable 
impingement upon the S1 nerve root or thecal sac, as well as 
facet arthropathy and foraminal annular disc bulging with 
moderate right and mild left neural foraminal stenosis.  The 
examiner diagnosed lumbar spine degenerative disc disease.  
Electromyography and nerve conduction studies were normal and 
showed no evidence of neuropathy, myopathy, or radiculopathy.  
However, the examiner diagnosed left lower extremity lumbar 
radiculopathy of the sciatic nerve from L5-S1 disc 
herniation.  The examiner stated that the nerve dysfunction 
caused neuralgia, but not paralysis or neuritis.  

The Veteran's lumbar spine disability is currently rated 10 
percent disabling.  To warrant an increased rating of 20 
percent, the Veteran must show that his disability causes 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than 
four weeks in the past twelve months.  

Here, the Veteran's forward flexion of the thoracolumbar 
spine exceeds 60 degrees and his combined range of motion of 
the thoracolumbar spine is greater than 120 degrees.  There 
is no evidence of record that the Veteran has an abnormal 
spinal contour and while the Veteran does have an abnormal 
gait, there is no objective evidence of muscle spasm or 
guarding.  Thus, a disability rating in excess of 10 percent 
under the General Formula is not warranted.  

Additionally, although the Veteran has reported that he 
suffers from incapacitating episodes, it does not appear that 
what the Veteran describes as incapacitating episodes meets 
the regulatory criteria for an incapacitating episode as the 
Board can find no evidence that a physician has ever 
prescribed bedrest for the Veteran's low back disability.  
Furthermore, even assuming that such evidence was of record, 
the Veteran has described incapacitating episodes occurring 
approximately every three months and lasting for a day or 
two.  It does not appear that his incapacitating episodes had 
a total duration greater than two weeks but less than four 
weeks in the preceding twelve months.  Thus a disability 
rating in excess of 10 percent is not warranted under the 
Formula for Rating Intervertebral Disc Syndrome.  

The regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  While acknowledging that the January 
2009 VA examination report reflects pain following repetitive 
motion, there were no additional limitations due to such 
repetition.  The Board also acknowledges the effects on the 
Veteran's usual daily activities, per the January 2009 VA 
examination report.  The Board notes, however, that such 
symptomatology has been considered in assigning the 10 
percent disability rating.  The 10 percent disability rating 
adequately compensates him for any pain and functional loss.  

As detailed, the January 2009 VA examiner diagnosed neuralgia 
in the left lower extremity secondary to L5-SI disc 
herniation affecting the sciatic nerve.  Under 38 C.F.R. 
§ 4.124, peripheral neuralgia, characterized usually by a 
dull and intermittent pain of typical distribution so as to 
identify the nerve, is to be rated on the same scale provided 
for the injury of the nerve involved, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.  

The sciatic nerve is rated pursuant to 38 C.F.R. § 4.124a, 
DC 8520.  Under DC 8520, a 10 percent rating is for 
application for incomplete paralysis of any extremity when 
"mild."  "Moderate" incomplete paralysis of the sciatic 
nerve warrants a 20 percent rating; "moderately severe" 
incomplete paralysis warrants a 40 percent rating; and, 
"severe, with marked muscular atrophy" incomplete paralysis 
warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8520.  
The term "incomplete paralysis," with these and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

The Board finds that the evidence supports a disability 
rating of 10 percent for mild incomplete paralysis due to his 
sciatica, effective April 4, 2006, which is the date of 
receipt of the Veteran's claim for compensation.  While the 
December 2006 VA examination report does not reflect a 
diagnosis of sciatica, the Board does note that at that time, 
the Veteran did complaint of radiation to the left mid 
buttock and to the left foot at times.  

Such rating is assigned based on the Veteran's complaints of 
radiating pain to the left lower extremity extending to his 
foot, and the findings of the January 2009 VA examiner.  
While nerve conduction studies showed no evidence of a 
neuropathy, myopathy, or radiculopathy, the examiner 
diagnosed left lower extremity lumbar radiculopathy, due to 
L5-S1 disc herniation.  The Board has determined that a 10 
percent disability rating is warranted for such sciatica 
symptomatology.  While acknowledging the Veteran's decreased 
strength in the lower extremity and pain, the Board finds 
that based on the objective findings of record, the Veteran's 
sciatica is wholly sensory, and such findings support only a 
characterization of mild sensory loss, thus a 20 percent 
disability rating is not warranted for sciatica, left side.  
See 38 C.F.R. § 4.124a, DC 8520.  


GERD

The Veteran's GERD is currently assigned a 10 percent 
disability rating under Diagnostic Code 7346, which rates 
hiatal hernias.  The next highest rating under Diagnostic 
Code 7346 is a 30 percent rating, which is warranted when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A rating of 60 percent is 
warranted when there are symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.

The Veteran was afforded a VA examination of his GERD in 
December 2006.  He denied dysphagia for solids or liquids, 
substernal or arm pain, hematemesis, melena, reflux, 
regurgitation, nausea, or vomiting.  He stated he has pyrosis 
if he does not take his medication, but that as long as he 
takes his medication, his symptoms are controlled.  The 
examiner characterized the Veteran's general state of health 
as excellent and found no anemia, malnutrition deficiency, or 
weight loss.  Routine labs, cbc, chemistry profile, and 
urinalysis were within normal limits.  The Veteran had not 
had any esophageal closure, obstruction, spasm, or dilation.  
He was diagnosed with GERD without complications.

The Veteran was afforded another VA examination in January 
2009.  He reported daily nausea triggered by reclining and 
vomiting on a less than weekly basis precipitated by eating 
certain foods or missing his medication.  He also reported 
experiencing dysphagia most of the time, but reported that he 
is always able to swallow liquids and solid foods.  He 
described esophageal distress several times a week 
accompanied by substernal pain of moderate severity, as well 
as daily heartburn.  He also reported regurgitation on a less 
than weekly basis.  He had no history of hematemesis, melena, 
or esophageal dilation.  The Veteran was found to be in good 
overall health with no evidence of anemia, significant weight 
loss, or malnutrition.  

While acknowledging that the Veteran does experience 
dysphagia, pyrosis, regurgitation, and substernal pain, the 
objective evidence of record does not reflect that the 
Veteran's symptomatology due to GERD results in considerable 
impairment of health.  There are no signs of significant 
weight loss, malnutrition, or anemia.  There is also no 
history of hematemesis, melena, or esophageal dilation.  
Thus, the evidence of record does not support a finding that 
the symptoms of the Veteran's GERD cause considerable 
impairment of health.  Again, the Veteran's overall health 
has been described by VA examiners as excellent or good and 
there is no evidence of anemia or malnutrition.  Thus, a 
disability rating of 30 percent under Diagnostic Code 7346 is 
not warranted.  Additionally, as there is no evidence of 
stricture, spasm, or diverticulum of the esophagus, a rating 
under Diagnostic Codes 7203, 7204, or 7205 is not warranted.

Extraschedular evaluation

The assignment of an extra-schedular rating also was 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected lumbar spine disability and GERD 
have resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Per the Veteran, he works in a full-
time capacity as an operations manager for a helicopter 
company; but has missed approximately 6 weeks of work due to 
back pain.  VA's General Counsel has noted "mere assertions 
or evidence that a disability interferes with employment" is 
not enough to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the Veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
Veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  While acknowledging the Veteran's lost time from 
work and the impact that his disability may have on his 
service-connected lumbar spine disability, the Board has 
determined that the evidence does not warrant an 
extraschedular rating due to interference with employability.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to the lumbar spine 
disability or GERD.  Accordingly, the Board finds that the 
impairment resulting from the Veteran's lumbar spine 
disability and GERD is appropriately compensated by the 
currently assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.


ORDER

Entitlement to a 10 percent rating for sciatica of left lower 
extremity is granted, effective April 4, 2006, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

Entitlement to a disability rating in excess of 10 percent 
for lumbar strain with degenerative disc disease, L4-5, L5-
S1, is not warranted.  Entitlement to a disability rating in 
excess of 10 percent for GERD is not warranted.  To this 
extent, the appeal is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


